773 N.W.2d 707 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Harry Lonzo-Bolton ERVIN, Defendant-Appellant.
Docket No. 139305. COA No. 291668.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the May 29, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal for the reasons set forth in her opinion in People v. Idziak, 484 Mich. 549, 773 N.W.2d 616 (2009).